Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/28/2021 has been entered. Claims 1, 8, 10-11, 19-22, and 28-30 amended. claims 31-32 added; claims 7 and 9 canceled. Claims 1-6, 8, and 10-32 are subject to examination. 

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of the new grounds of rejection.

Allowable Subject Matter
Claim 29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-5, 8, 10-15, 17-22, 24-28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over OUCHI et al. (OUCHI hereafter) (US 20190229964 A1) in view of Xiong et al. (Xiong hereafter) (US 20190013908 A1) and in further view of Ko et al. (Ko hereafter) (US 20150078279 A1).

Regarding claim 1, OUCHI teaches, A method of wireless communication at a first user equipment (UE) comprising: 
receiving a first data transmission directly from a second UE in a first transmission time interval (TTI) (OUCHI; the downlink resource (signal, channel), Par. 0228; The sidelink transmission may be defined for sidelink discovery and sidelink communication between the terminal apparatuses (e.g., between a first terminal apparatus and a second terminal apparatus) … the sidelink transmission uses a frame structure the same as the frame structure defined for the uplink and downlink, Par. 0140); 
receiving a first reference signal directly from the second UE in the first TTI (OUCHI; a reference resource for the CSI for a CSI measurement result in a certain subframe may be the CRS or CSI-RS in the same subframe. Such a subframe may be referred to as a self-contained subframe, Par. 0228); 
transmitting, to the second UE, information indicative of channel quality based on the first reference signal, the information being to an acknowledgment or negative acknowledgment (ACK/NACK) in at least one of the first TTI (OUCHI; the terminal apparatus may perform the HARQ-ACK and/or CSI feedback corresponding to the downlink resource (signal, channel) by using the uplink resource (signal, channel) mapped to the same subframe, Par. 0228; The communication device determines an ACK or NACK for a signal based on whether or not the signal can have been received (demodulation/decode), Par. 0231) or a second TTI consecutively following the first TTI. 
  Although OUCHI teaches transmitting the HARQ-ACK and CSI feedback using the uplink resource in self-contained subframe, OUCHI fails to explicitly teach,
the information being adjacent to an acknowledgment or negative acknowledgment (ACK/NACK); and
receiving a second data transmission from the second UE having one or more transmission parameters adapted based on the information indicative of channel quality transmitted to the second UE.
However, in the same field of endeavor, Xiong teaches,
the information being adjacent to an acknowledgment or negative acknowledgment (ACK/NACK) (Xiong; HARQ ACK/NACK could be transmitted on the last OFDM symbol and CSI feedback as well as BRS reports could be transmitted on the second to last OFDM symbol, Par. 0031).
OUCHI to include the use of different PUCCH symbols as taught by Xiong in order to carry it CSI and ACK/NACK (Xiong; Par. 0031).
OUCHI-Xiong fails to explicitly teach,
receiving a second data transmission from the second UE having one or more transmission parameters adapted based on the information indicative of channel quality transmitted to the second UE.
However, in the same field of endeavor, Ko teaches,
  	receiving a second data transmission from the second UE (Ko; In the method in which a transmitting UE performs power control … Here, P.sub.0.sub.--.sub.D2D-PUCCH is set by a base station or a D2D-PUCCH receiving UE, Par. 0316 - 0317) having one or more transmission parameters adapted based on the information indicative of channel quality transmitted to the second UE (Ko; The CSI on the allocated D2D resources may be periodically reported to the transmitting D2D UE, and the transmitting D2D UE performs link adaptation (selection of an MCS and power control) with reference to the reported CSI, Par. 0626).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of OUCHI-Xiong to include the use of a reported CSI as taught by Ko in order to perform link adaptation (Ko; Par. 0626).

Regarding claim 21, OUCHI teaches, An apparatus for wireless communication at a first user equipment (UE) comprising: 
a memory (OUCHI; first terminal apparatus, Par. 0140); and 
at least one processor coupled to the memory (OUCHI; first terminal apparatus, Par. 0140) and configured to: 
receive a first data transmission directly from a second UE in a first transmission time interval  (TTI) (OUCHI; the downlink resource (signal, channel), Par. 0228; The sidelink transmission may be defined for sidelink discovery and sidelink communication between the terminal apparatuses (e.g., between a first terminal apparatus and a second terminal apparatus) … the sidelink transmission uses a frame structure the same as the frame structure defined for the uplink and downlink, Par. 0140); 
receive a first reference signal directly from the second UE in the first TTI (OUCHI; a reference resource for the CSI for a CSI measurement result in a certain subframe may be the CRS or CSI-RS in the same subframe. Such a subframe may be referred to as a self-contained subframe, Par. 0228); 
transmit, to the second UE, information indicative of channel quality based on the first reference signal, the information being to an acknowledgment or negative acknowledgment (ACK/NACK) in at least one of the first TTI or a second TTI consecutively following the first TTI (OUCHI; the terminal apparatus may perform the HARQ-ACK and/or CSI feedback corresponding to the downlink resource (signal, channel) by using the uplink resource (signal, channel) mapped to the same subframe, Par. 0228; The communication device determines an ACK or NACK for a signal based on whether or not the signal can have been received (demodulation/decode), Par. 0231); and 
Although OUCHI teaches transmitting the HARQ-ACK and CSI feedback using the uplink resource in self-contained subframe, OUCHI fails to explicitly teach,
the information being adjacent to an acknowledgment or negative acknowledgment (ACK/NACK); and
receive a second data transmission from the second UE having one or more transmission parameters adapted based on the information indicative of channel quality transmitted to the second UE.
However, in the same field of endeavor, Xiong teaches,
the information being adjacent to an acknowledgment or negative acknowledgment (ACK/NACK) (Xiong; HARQ ACK/NACK could be transmitted on the last OFDM symbol and CSI feedback as well as BRS reports could be transmitted on the second to last OFDM symbol, Par. 0031).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of OUCHI to include the use of different PUCCH symbols as taught by Xiong in order to carry it CSI and ACK/NACK (Xiong; Par. 0031).
OUCHI-Xiong fails to explicitly teach,
receive a second data transmission from the second UE having one or more transmission parameters adapted based on the information indicative of channel quality transmitted to the second UE.
However, in the same field of endeavor, Ko teaches,
(Ko; In the method in which a transmitting UE performs power control … Here, P.sub.0.sub.--.sub.D2D-PUCCH is set by a base station or a D2D-PUCCH receiving UE, Par. 0316 - 0317) having one or more transmission parameters adapted based on the information indicative of channel quality transmitted to the second UE (Ko; The CSI on the allocated D2D resources may be periodically reported to the transmitting D2D UE, and the transmitting D2D UE performs link adaptation (selection of an MCS and power control) with reference to the reported CSI, Par. 0626).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of OUCHI-Xiong to include the use of a reported CSI as taught by Ko in order to perform link adaptation (Ko; Par. 0626).

Regarding claim 22, OUCHI teaches, A method of wireless communication at a first user equipment (UE) comprising: 
transmitting a first data transmission directly to a second UE in a first transmission time interval (TTI)  (OUCHI; the downlink resource (signal, channel), Par. 0228; The sidelink transmission may be defined for sidelink discovery and sidelink communication between the terminal apparatuses (e.g., between a first terminal apparatus and a second terminal apparatus) … the sidelink transmission uses a frame structure the same as the frame structure defined for the uplink and downlink, Par. 0140); 
(OUCHI; a reference resource for the CSI for a CSI measurement result in a certain subframe may be the CRS or CSI-RS in the same subframe. Such a subframe may be referred to as a self-contained subframe, Par. 0228); 
receiving, from the second UE, information indicative of channel quality based on the first reference signal, the information being to an Reply to Final Office Action of March 30, 2021 6acknowledgment or negative acknowledgment (ACK/NACK) in at least one of the first TTI (OUCHI; the terminal apparatus may perform the HARQ-ACK and/or CSI feedback corresponding to the downlink resource (signal, channel) by using the uplink resource (signal, channel) mapped to the same subframe, Par. 0228; The communication device determines an ACK or NACK for a signal based on whether or not the signal can have been received (demodulation/decode), Par. 0231) or a second TTI consecutively following the first TTI.
Although OUCHI teaches transmitting the HARQ-ACK and CSI feedback using the uplink resource in self-contained subframe, OUCHI fails to explicitly teach,
the information being adjacent to an acknowledgment or negative acknowledgment (ACK/NACK); 
adapting one or more transmission parameters based on the information indicative of channel quality received from the second UE; and
transmitting a second data transmission to the second UE , the second data transmission having the one or more transmission parameters adapted based on the information indicative of channel quality received from the second UE.
However, in the same field of endeavor, Xiong teaches,
the information being adjacent to an acknowledgment or negative acknowledgment (ACK/NACK) (Xiong; HARQ ACK/NACK could be transmitted on the last OFDM symbol and CSI feedback as well as BRS reports could be transmitted on the second to last OFDM symbol, Par. 0031).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of OUCHI to include the use of different PUCCH symbols as taught by Xiong in order to carry it CSI and ACK/NACK (Xiong; Par. 0031).
OUCHI-Xiong fails to explicitly teach,
adapting one or more transmission parameters based on the information indicative of channel quality received from the second UE; and
transmitting a second data transmission to the second UE , the second data transmission having the one or more transmission parameters adapted based on the information indicative of channel quality received from the second UE.
However, in the same field of endeavor, Ko teaches,
adapting one or more transmission parameters based on the information indicative of channel quality received from the second UE (Ko; The CSI on the allocated D2D resources may be periodically reported to the transmitting D2D UE, and the transmitting D2D UE performs link adaptation (selection of an MCS and power control) with reference to the reported CSI, Par. 0626); and
  	transmitting a second data transmission to the second UE  (Ko; In the method in which a transmitting UE performs power control … Here, P.sub.0.sub.--.sub.D2D-PUCCH is set by … a D2D-PUCCH receiving UE, Par. 0316 - 0317), the information indicative of channel quality received from the second UE (Ko; The CSI on the allocated D2D resources may be periodically reported to the transmitting D2D UE, and the transmitting D2D UE performs link adaptation (selection of an MCS and power control) with reference to the reported CSI, Par. 0626).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of OUCHI-Xiong to include the use of a reported CSI as taught by Ko in order to perform link adaptation (Ko; Par. 0626).
 
Regarding claim 30, OUCHI teaches, An apparatus for wireless communication at a first user equipment (UE) comprising: 
a memory (OUCHI; second terminal apparatus, Par. 0140); and 
at least one processor coupled to the memory (OUCHI; second terminal apparatus, Par. 0140) and configured to:
transmitting a first data transmission directly to a second UE in a first transmission time interval (TTI) (OUCHI; the downlink resource (signal, channel), Par. 0228; The sidelink transmission may be defined for sidelink discovery and sidelink communication between the terminal apparatuses (e.g., between a first terminal apparatus and a second terminal apparatus) … the sidelink transmission uses a frame structure the same as the frame structure defined for the uplink and downlink, Par. 0140);; 
(OUCHI; a reference resource for the CSI for a CSI measurement result in a certain subframe may be the CRS or CSI-RS in the same subframe. Such a subframe may be referred to as a self-contained subframe, Par. 0228); 
receive, from the second UE, information indicative of channel quality based on the first reference signal, the information being to an acknowledgment or negative acknowledgment (ACK/NACK) in at least one of the first TTI (OUCHI; the terminal apparatus may perform the HARQ-ACK and/or CSI feedback corresponding to the downlink resource (signal, channel) by using the uplink resource (signal, channel) mapped to the same subframe, Par. 0228; The communication device determines an ACK or NACK for a signal based on whether or not the signal can have been received (demodulation/decode), Par. 0231) or a second TTI consecutively following the first TTI.
Although OUCHI teaches transmitting the HARQ-ACK and CSI feedback using the uplink resource in self-contained subframe, OUCHI fails to explicitly teach,
the information being adjacent to an acknowledgment or negative acknowledgment (ACK/NACK); 
adapt one or more transmission parameters based on the information indicative of channel quality received from the second UE; and
transmit a second data transmission to the second UE , the second data transmission having the one or more transmission parameters adapted based on the information indicative of channel quality received from the second UE.
However, in the same field of endeavor, Xiong teaches,
the information being adjacent to an acknowledgment or negative acknowledgment (ACK/NACK) (Xiong; HARQ ACK/NACK could be transmitted on the last OFDM symbol and CSI feedback as well as BRS reports could be transmitted on the second to last OFDM symbol, Par. 0031).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of OUCHI to include the use of different PUCCH symbols as taught by Xiong in order to carry it CSI and ACK/NACK (Xiong; Par. 0031).
OUCHI-Xiong fails to explicitly teach,
adapt one or more transmission parameters based on the information indicative of channel quality received from the second UE; and
transmit a second data transmission to the second UE , the second data transmission having the one or more transmission parameters adapted based on the information indicative of channel quality received from the second UE.
However, in the same field of endeavor, Ko teaches,
adapt one or more transmission parameters based on the information indicative of channel quality received from the second UE (Ko; The CSI on the allocated D2D resources may be periodically reported to the transmitting D2D UE, and the transmitting D2D UE performs link adaptation (selection of an MCS and power control) with reference to the reported CSI, Par. 0626); and
  	transmit a second data transmission to the second UE  (Ko; In the method in which a transmitting UE performs power control … Here, P.sub.0.sub.--.sub.D2D-PUCCH is set by … a D2D-PUCCH receiving UE, Par. 0316 - 0317), the second data information indicative of channel quality received from the second UE (Ko; The CSI on the allocated D2D resources may be periodically reported to the transmitting D2D UE, and the transmitting D2D UE performs link adaptation (selection of an MCS and power control) with reference to the reported CSI, Par. 0626).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of OUCHI-Xiong to include the use of a reported CSI as taught by Ko in order to perform link adaptation (Ko; Par. 0626).

Regarding claim 2 and claim 25, OUCHI-Xiong-Ko teaches, The method of claim 1 and The method of claim 22 respectively, wherein the first reference signal comprises a channel state information-reference signal (CSI-RS) (OUCHI;  a reference resource for the CSI for a CSI measurement result in a certain subframe may be the CRS or CSI-RS in the same subframe, Par. 0228).  

Regarding claim 3, OUCHI-Xiong-Ko teaches, The method of claim 2, further comprising: 
receiving a second reference signal in the first TTI (DM RS), the second reference signal for decoding data in the first TTI (Ko; All DM RS ports for demodulation should be transmitted in a first slot and a second slot of a subframe, Par. 0709), wherein the CSI-RS is multiplexed with the second reference (Ko; In the case of multi-antenna port Tx, when a DM RS port and a CSI RS port are multiplexed in the same OFDM (SC-FDMA) symbol, Par. 0713).  
The rational and motivation for adding this teaching of Ko is the same as for Claim 1.

Regarding claim 4, OUCHI-Xiong-Ko teaches, The method of claim 2, further comprising: 
receiving a second reference signal in the first TTI (DM RS), the second reference signal for decoding data in the first TTI (Ko; All DM RS ports for demodulation should be transmitted in a first slot and a second slot of a subframe, Par. 0709), and wherein the CSI-RS is received in a separate symbol than the second reference signal (Ko; In the case of multi-antenna port Tx, when a DM RS port and a CSI RS port are multiplexed in the same OFDM (SC-FDMA) symbol, there may be problems … However, it is preferable for a UE in the power-limited state to use an SRS port as a CSI RS port, Par. 0713).  
The rational and motivation for adding this teaching of Ko is the same as for Claim 1.

Regarding claim 5, OUCHI-Xiong-Ko teaches, The method of claim 2, wherein the CSI-RS is received in a symbol of the first TTI (Ko; The DM RS is transmitted in a fourth OFDM (SC-FDMA) symbol section of each slot, Par. 0679; In the case of multi-antenna port Tx, when a DM RS port and a CSI RS port are multiplexed in the same OFDM (SC-FDMA) symbol, Par. 0713).  
Ko is the same as for Claim 1.

Regarding claim 6 and claim 23, OUCHI-Xiong-Ko teaches, The method of claim 1 and The method of claim 22 respectively.
	wherein the first UE and the second UE communicate using vehicle-to-everything (V2X) communication or vehicle-to-vehicle (V2V) communication (OUCHI; a terminal apparatus or a communication device, such as an … in-vehicle equipment, Par. 0417).
  	
Regarding claim 10, OUCHI-Xiong-Ko teaches, The method of claim 1, wherein the information indicative of channel quality is transmitted prior to the ACK/NACK (Xiong; HARQ ACK/NACK could be transmitted on the last OFDM symbol and CSI feedback as well as BRS reports could be transmitted on the second to last OFDM symbol, Par. 0031).  
The rational and motivation for adding this teaching of Xiong is the same as for Claim 1.

Regarding claim 11, OUCHI-Xiong-Ko teaches, The method of claim 1, further comprising receiving a second reference signal from the second UE in the second TTI (OUCHI; In the sidelink transmission, a 1-symbol gap may be used at the end of each sidelink subframe, Par. 0141 & Ko; A receiving UE demodulates data using a DM RS transmitted together with a D2D-PUSCH. As a port for Tx of the DM RS used in the data demodulation, one DM RS port is used per Tx layer, and the same precoding is applied to a Tx layer and the corresponding DM RS port, Par. 0681), wherein the second reference signal comprises rank or precoding adapted based on the information indicative of channel quality (Ko; Receiving UE B acquires CSI on the A-to-B D2D link from an RS transmitted by transmitting UE A, determines precoding, an MCS, power control, etc., on the basis of the acquired CSI, includes the determined precoding, MCS, power control, etc., in a grant transmitted to UE A, and requests UE A to use the determined precoding, MCS, power control, etc., for Tx, Par. 0214).  
The rational and motivation for adding this teaching of Ko is the same as for Claim 1.

Regarding claim 14, OUCHI-Xiong-Ko teaches, The method of claim 1, further comprising: 
receiving a first control signal (grant) indicating at least one of a target UE identification, a reference signal pattern, a transparent mode (TM), a rank indicator (layers), a layer mapping or a precoding type, wherein the first control signal is received in the first TTI (Ko; in the case of adaptive Tx, a UE transmitting data transmits grant or assignment information together with the data, Par. 0205; the grant information may include at least some of the number of transmission (Tx) layers of the D2D link, Par. 0014).  
The rational and motivation for adding this teaching of Ko is the same as for Claim 1.

Regarding claim 15, OUCHI-Xiong-Ko teaches,  The method of claim 14, further comprising: 
receiving a second control signal (grant) indicating an adjustment to the one or more transmission parameters for the second data transmission, wherein the one or more transmission parameters adapted comprises one or more of a precoding matrix indicator (PMI), a rank indicator (RI), a modulation and coding scheme (MCS), a channel quality indicator (CQI), a number of layers, a number of ports, or a coding rate (Ko; Receiving UE B acquires CSI on the A-to-B D2D link from an RS transmitted by transmitting UE A, and reports the CSI to the transmitting UE. Transmitting UE A determines precoding, an MCS, power control, etc., and includes the determined precoding, MCS, power control, etc. in a grant transmitted to UE B, Par. 0216).  
The rational and motivation for adding this teaching of Ko is the same as for Claim 1.

Regarding claim 17, OUCHI-Xiong-Ko teaches, The method of claim 1,
wherein the second data transmission comprises an adjusted precoding parameter (OUCHI; In the sidelink transmission, a 1-symbol gap may be used at the end of each sidelink subframe, Par. 0141 & Ko; Receiving UE B acquires CSI on the A-to-B D2D link from an RS transmitted by transmitting UE A, and reports the CSI to the transmitting UE. Transmitting UE A determines precoding, an MCS, power control, etc., and includes the determined precoding, MCS, power control, etc. in a grant transmitted to UE B, Par. 0216), wherein the second data transmission comprises a same rank as the first data transmission in the first TTI (Ko; A part (an MCS and the number of Tx layers) of grant information may be applied at the next data Tx time point and thereafter, Par. 0395 [Note that number of Tx layer is the rank]).  
 The rational and motivation for adding this teaching of Ko is the same as for Claim 1.
	
Regarding claim 18, OUCHI-Xiong-Ko teaches, The method of claim 17, wherein the second TTI is transmitted without a control signal (OUCHI; In the sidelink transmission, a 1-symbol gap may be used at the end of each sidelink subframe, Par. 0141 & Ko; An Rx and feedback procedure for a case in which a grant may or may not be transmitted, Par. 0472; when initial Tx resources are allocated by SPS, and initial Tx and retransmission are configured in advance to follow, Par. 0476).  
The rational and motivation for adding this teaching of Ko is the same as for Claim 1.

Regarding claim 19, OUCHI-Xiong-Ko teaches, The method of claim 1, wherein a channel on which the information indicative of channel quality is transmitted is power controlled based on at least one of a received reference signal received power (RSRP) (Ko; First, when only a D2D-PUSCH is transmitted, a D2D-PUSCH Tx power P.sub.D2D-PUCCH,c(i) in subframe i of serving cell c of the UE may be determined using Equation 10 below … PL.sub.D2D,c is an estimated path loss of a D2D link, which is obtained by the UE through measurement of an RS of a counterpart UE, Par. 0286-0288; A UE may be configured to measure a reference signal received power (RSRP), Par. 0106), a Received Signal Strength Indicator (RSSI) or a channel Signal-to-Noise Ratio (SNR) .  
The rational and motivation for adding this teaching of Ko is the same as for Claim 1.

Regarding claim 20, OUCHI-Xiong-Ko teaches, The method of claim 1.
	wherein the information indicative of channel quality comprises a prediction of a channel estimate for the second TTI (OUCHI; In the sidelink transmission, a 1-symbol gap may be used at the end of each sidelink subframe, Par. 0141 & Ko; Receiving UE B acquires CSI on the A-to-B D2D link from an RS transmitted by transmitting UE A, determines precoding, an MCS, power control, etc., on the basis of the acquired CSI, includes the determined precoding, MCS, power control, etc., in a grant transmitted to UE A, and requests UE A to use the determined precoding, MCS, power control, etc., for Tx, Par. 0214 [Note that these parameters are based on prediction that future channel condition will be same as current channel condition]).
The rational and motivation for adding this teaching of Ko is the same as for Claim 1.

Regarding claim 24, OUCHI-Xiong-Ko teaches, The method of claim 22, further comprising transmitting a second reference signal to the second UE in the second TTI (OUCHI; In the sidelink transmission, a 1-symbol gap may be used at the end of each sidelink subframe, Par. 0141 & Ko; A receiving UE demodulates data using a DM RS transmitted together with a D2D-PUSCH. As a port for Tx of the DM RS used in the data demodulation, one DM RS port is used per Tx layer, and the same precoding is applied to a Tx layer and the corresponding DM RS port, Par. 0681), wherein the second reference signal comprises precoding adapted based on the information indicative of channel quality (Ko; Receiving UE B acquires CSI on the A-to-B D2D link from an RS transmitted by transmitting UE A, determines precoding, an MCS, power control, etc., on the basis of the acquired CSI, includes the determined precoding, MCS, power control, etc., in a grant transmitted to UE A, and requests UE A to use the determined precoding, MCS, power control, etc., for Tx, Par. 0214).
The rational and motivation for adding this teaching of Ko is the same as for Claim 22.

Regarding claim 26, OUCHI-Xiong-Ko teaches, The method of claim 25, further comprising: 
transmitting a second reference signal in the first TTI (DM RS), the second reference signal for decoding data in the first TTI (Ko; All DM RS ports for demodulation should be transmitted in a first slot and a second slot of a subframe, Par. 0709), wherein the CSI-RS is multiplexed with the second reference signal (Ko; In the case of multi-antenna port Tx, when a DM RS port and a CSI RS port are multiplexed in the same OFDM (SC-FDMA) symbol, Par. 0713).  
Ko is the same as for Claim 22.

 Regarding claim 27, OUCHI-Xiong-Ko teaches, The method of claim 25, further comprising: 
transmitting a second reference signal in the first TTI (DM RS), the second reference signal for decoding data in the first TTI (Ko; All DM RS ports for demodulation should be transmitted in a first slot and a second slot of a subframe, Par. 0709), and wherein the CSI-RS is transmitted in a separate symbol than the second reference signal (Ko; In the case of multi-antenna port Tx, when a DM RS port and a CSI RS port are multiplexed in the same OFDM (SC-FDMA) symbol, there may be problems … However, it is preferable for a UE in the power-limited state to use an SRS port as a CSI RS port, Par. 0713).
  The rational and motivation for adding this teaching of Ko is the same as for Claim 22.

Regarding claim 28, OUCHI-Xiong-Ko teaches, The method of claim 22, further comprising: 
transmitting a first control signal indicating at least one of a target UE identification, a reference signal pattern, a transparent mode (TM), a rank indicator (layers), a layer mapping and a precoding type, wherein the first control signal is received in the first TTI (Ko; in the case of adaptive Tx, a UE transmitting data transmits grant or assignment information together with the data, Par. 0205; the grant information may include at least some of the number of transmission (Tx) layers of the D2D link, Par. 0014); transmitting a second control signal indicating an adjustment to the one or more transmission parameters for the second data transmission, wherein the one or more transmission parameters adapted based on the information indicative of channel quality comprises one or more of a precoding matrix indicator (PMI), a rank indicator (RI), a modulation and coding scheme (MCS), a channel quality indicator (CQI), a number of layers, a number of ports, or a coding rate (Ko; Receiving UE B acquires CSI on the A-to-B D2D link from an RS transmitted by transmitting UE A, and reports the CSI to the transmitting UE. Transmitting UE A determines precoding, an MCS, power control, etc., and includes the determined precoding, MCS, power control, etc. in a grant transmitted to UE B, Par. 0216).
  The rational and motivation for adding this teaching of Ko is the same as for Claim 22.

Regarding claim 31, OUCHI-Xiong-Ko teaches, The method of claim 1, wherein the information indicative of channel quality comprises indicates at least one of a precoding matrix indicator (PMI), a rank indicator (RI), a modulation and coding scheme (MCS), a channel quality indicator (CQI), a number of layers, a number of ports, and a coding rate (Ko; Receiving UE B acquires CSI on the A-to-B D2D link from an RS transmitted by transmitting UE A, and reports the CSI to the transmitting UE. Transmitting UE A determines precoding, an MCS, power control, etc., and includes the determined precoding, MCS, power control, etc. in a grant transmitted to UE B, Par. 0216).  
  The rational and motivation for adding this teaching of Ko is the same as for Claim 22.

Regarding claim 32, OUCHI-Xiong-Ko teaches, The method of claim 1, 
wherein the ACK/NACK is carried in a last symbol of the first subframe, and the information is adjacent to the ACK/NACK in one of a penultimate symbol of the first TTI immediately before the last symbol (Xiong; HARQ ACK/NACK could be transmitted on the last OFDM symbol and CSI feedback as well as BRS reports could be transmitted on the second to last OFDM symbol, Par. 0031) or in a first symbol of the second TTI consecutively following the first TTI.
  The rational and motivation for adding this teaching of Xiong is the same as for Claim 22.
 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over OUCHI-Xiong-Ko in further view of Takeda et al. (Takeda hereafter) (US 20200288458 A1).
  
Regarding claim 8, OUCHI-Xiong-Ko teaches, The method of claim 1. 
	OUCHI-Xiong-Ko fail to explicitly teach,
wherein the information indicative of channel quality is transmitted after the ACK/N ACK.
Takeda teaches,
wherein the information indicative of channel quality is transmitted after the ACK/N ACK (Takeda; the user terminal may transmit the HARQ-ACK and the CSI by using the PUCCH for the HARQ-ACK (an HARQ-ACK resource such as the short PUCCH). This is because a processing time for the P-C SI is sufficient even in a case illustrated in FIG. 9C, Par. 0111)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of OUCHI-Xiong-Ko to include the use of overlapped transmission timing solution as taught by Takeda in order to control transmission of the HARQ-ACK and the CSI (Takeda; Par. 0108).


Claim 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over OUCHI-Xiong-Ko in further view of LI et al. (LI hereafter) (US 20190173547 A1).

Regarding claim 12, OUCHI-Xiong-Ko teaches, The method of claim 11.
	OUCHI-Xiong-Ko fail to explicitly teach,
	wherein the first reference signal does not comprise precoding.
	However, in the same field of endeavor, LI teaches,
wherein the first reference signal does not comprise precoding (LI; Generally, different kinds of reference signaling may be considered, e.g. two kinds of CSI-RS (Channel State Information-Reference Signaling) in the context of LTE or similar technologies. One is non-precoded CSI-RS, Par. 0031; exchange of signals without involvement of layers above a base station … may be considered to be D2D communication or operation, in particular, if it utilises the radio resources, Par. 0102). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of OUCHI-Xiong-Ko to include the use of non-precoded CSI-RS as taught by LI in order to cover many UE (LI; Par. 0031).

Regarding claim 13, OUCHI-Xiong-Ko teaches,  The method of claim 11.
	OUCHI-Xiong-Ko fail to explicitly teach,
	wherein the first reference signal comprises a cyclical precoding mechanism or a semi-static precoding known to the first UE.
	However, in the same field of endeavor, LI teaches,
wherein the first reference signal comprises a cyclical precoding mechanism or a semi-static precoding known to the first UE (LI; Generally, different kinds of reference signaling may be considered, e.g. two kinds of CSI-RS (Channel State Information-Reference Signaling) in the context of LTE or similar technologies … one is precoded CSI-RS, Par. 0031; the RS/CSI-RS or pattern configuration may be semi-static configure … multiple pattern or RS/CSI-RS configurations may be signaled, Par. 0082 - 0083; exchange of signals without involvement of layers above a base station … may be considered to be D2D communication or operation, in particular, if it utilises the radio resources, Par. 0102). 
OUCHI-Xiong-Ko to include the use of different CSI-RS configurations as taught by LI in order to dynamically configure (LI; Par. 0083).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over OUCHI-Xiong-Ko in further view of CHAE et al. (CHAE hereafter) (US 20160219641 A1).

Regarding claim 16, OUCHI-Xiong-Ko teaches, The method of claim 1.
	OUCHI-Xiong-Ko fails to explicitly teach,
further comprising: 
receiving a control signal in the second TTI, wherein the first UE determines a TTI bundle size from the control signal.
However, in the same field of endeavor, CHAE teaches,
receiving a control signal in the second TTI, wherein the first UE determines a TTI bundle size from the control signal (CHAE; if the TTI bundling is applied … Referring to FIG. 7, if a UE receives a UL grant (701, 702 and 703, respectively), UL transmission (i.e., PUSCH transmission) can be performed in one or more subframes (711, 712 and 713, respectively), Par. 0070; a D2D user equipment (UE) transceiving a D2D (device-to-device) signal … configured to receive a uplink grant and configured to perform uplink transmission in one or more subframes, Par. 0007). 
OUCHI-Xiong-Ko to include the use of TTI bundling as taught by CHAE in order to reduce overhead and increase signal reliability and coverage (CHAE; Par. 0021).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art US 20170111160 A1 teaches self-contained subframes in Fig. 5B.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SHARMIN CHOWDHURY/           Examiner, Art Unit 2416